DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,857,731 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application includes all the elements  of the additive manufacturing apparatus including  nozzle through which fused material obtained by plasticizing a thermoplastic material is ejected, and a build plate for receiving the fused material ejected through the nozzle.. 
For claim 1, the claim of US 10,857,731 teach: 
A 3D modeling device that forms a 3D object, the 3D modeling device comprising: 
a stage; 
a nozzle through which a fused material is ejected; 
a build plate disposed on the stage, the build plate receiving the fused material ejected through the nozzle to build the 3D object on the build plate; and 
a plasticizing member configured to plasticize a thermoplastic material to form the fused material, the plasticizing member including: a flat screw having a grooved surface in which a groove is provided, the groove extending in a helical shape; a screw-facing piece having a communication path and a screw-facing surface facing the grooved surface; and a drive motor configured to rotate the flat screw, wherein the groove continuously helically extends toward a material inlet from which the thermoplastic material in solid form is supplied, and the material inlet is provided on a side face of the flat screw (SEE ref patent claim 1).
In regards to claim 2, pertaining to wherein height of the flat screw is smaller than a diameter of the flat screw, and this pertains to adjustability of the device which would have been obvious. See In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious.).
As for claim 3, the addition of “material supply unit” would have been obvious in view of the above reference, in order to feed desired materials to the nozzle. 
As for claim 4, claim of US 10,857,731 further teach screw-facing having grooves (see claim 1), thus remainder of the claim limitation pertaining to screw-facing surface including a plurality of guide grooves each connected to the communication path would have been obvious.
As for claim 5, see claim 3 of the reference patent. 
As for claim 6, see claim 3 of the reference patent.
As for claim 7, see claim 4 of the reference patent.
As for claim 8, see claim 5 of the reference patent.
As for claim 9, see claim 9 of the reference patent. 
As for claim 10, see claim 10 of the reference patent. 
As for claim 11, see claim 11 of the reference patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743